DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         RONALD J. COLLINS,
                             Appellant,

                                     v.

  U.S. BANK, N.A., AS TRUSTEE ON BEHALF OF THE HOLDERS OF
  THE J.P. MORGAN TRUST 2007-S3 MORTGAGE PASS-THROUGH
                         CERTIFICATES,
                            Appellee.

                               No. 4D19-3079

                           [November 5, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Meenu Sasser and James Martz, Judges; L.T. Case No. 50-
2017-CA-006660-XXXX-MB.

   Bruce Botsford of Bruce Botsford, P.A., Fort Lauderdale, for appellant.

   Sarah Todd Weitz of Weitz & Schwartz, P.A., Fort Lauderdale, and Cary
A. Lubetsky, Joseph J. Huss and Joshua J. Shore of Krinzman Huss
Lubetsky Feldman & Hotte, Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., WARNER and ARTAU, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.